Title: To George Washington from Brigadier General James Mitchell Varnum, 21 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Mount Holley [N.J.] 21st Novr 1777.

Last Evening Fort Mercer was evacuated. Some of the Shipping burnt this Morning. Most of the Stores bro’t safely off. The Enemy, part at Billingsport, part between Manto & Timber Creeks, and some at Fort Mercer. We have moved to this Place as the first safe Position on Account of the Creeks. From Hence, we can move by the Head of the Creeks, go down upon the Enemy, secure both our Flanks, by the Creeks, and by the same means, secure a Retreat in Case of Disaster. It is a fit Situation for making a Junction of the respective Cors; Genl Huntington has already joined me. Genl Greene is at Burlington. The Militia amount to Twelve Hundred. Three Hundred here, Seven Hundred at Haddonfield; I have ordered them here, but am just told they dont like the Manœuvre. Two Hundred at Coopers Ferry & Gloucester: They are to join. With the Great Force you have ordered, we shall be superior, I believe, to the Enemy in the Field. We have the Advantage by being at the Head of the Creeks; & it is my firm Sentiment, we ought & shall attack them to Advantage. The Success of that Manœuvre, as I mentioned before, will determine the Possession of the Forts. I am Sir, your Excellency’s most obdt humble Servant.

J. M. Varnum.

